 1

 2

 3

!
C

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 ~~                         CENTRAL DISTRICT OF CALIFORNIA
to
11    UI~IITED STATES OF AMERICA,               Case No. l ~l — GQ ~- ~y~ ~ M2I,~J - J
12
                            Plaintiff,
13
                                                ORDER OF DETENTION AFTER
            ►•~                                 HEARING
14                                              [Fed.R.Crim.P. 32.1(A)(6);
15                                              18 U.5.C. § 3143(A)J
                       ~l
16
                            Defendant.
17

18

19          The defendant having been arrested in this District pursuant to a warrant
20    issued by the United States District Court for the    C e y, ~i~, /    ~is~`i~ ~~ o~~ ~   ~r~,,~
21    for alleged violations) of the terms and conditions of his/her [probation)
22    [supervised release]; and
23          The Court having conducted a detention hearing pursuant to Federal Rule of
24    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
25          The Court finds that:
26    A.   ~      The defendant has not met his/her burden of establishing by clear and
27          convincing evidence that he/she is not likely to flee if released under 18
            U.S.C. § 3142(b) or (c). This finding is based on C~ ~~p✓► c~G y~. ~ ~~~5
            `n v f eon ~`psf C7~~ -fP~.f~'vn
     1

 2

 3

 4            andlor
 5       B.   ~(    The defendant has not met his/her burden of establishing by clear and
 6            convincing evidence that he/she is not likely to pose a danger to the safety of
 7            any other person or the community if released under 18 U.S.C. § 3142(b) or
 8            (c). This finding is based on: ~2~~ n~~ Odes yl~f C.~jnfPS~
 9

10

11

12

13             IT THEREFORE IS ORDERED that the defendant be detained pending the
14       further revocation proceedings.
15

Z6             ~~Z ~ Z ~ ~
         Dated:--~
17

18
                                                                          ~~~
19
                                                 ALEXANDER . MacKINNON
20                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27



                                                2
